—In a support proceeding pursuant to Family Court Act article 4, the husband appeals from so much of an order of the Family Court, Suffolk County (Pach, J.), entered April 12, 1994, which denied his objection to so much of an order of the same court (Buse, H.E.), entered February 22, 1994, as directed him to pay maintenance of $30 per week.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the husband’s objection to the order entered February 22, 1994, is sustained.
Pursuant to Domestic Relations Law § 236 (B) (6) (a) (1), the income and property of the respective parties is to be considered when determining the amount and duration of maintenance. The Family Court, therefore, erred by failing to consider the $40,000 that the wife admitted she had in a safe deposit box. Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.